Per Curiam.
Defendant and two co-defendants were charged with robbery armed in violation of MCLA § 750.529 (Stat Ann 1969 Cum Supp § 28.797). All three were found guilty by a jury in Genesee County Circuit Court. Defendant was sentenced to prison for a term of 20 to 40 years.
In this case, Orvel F. Simmons filed an application for leave to appeal grounded on an issue identical to that decided in People v. Merrell (1969), 20 Mich App 391, which consequently controls this case.
Having granted leave by order dated February 24, 1970, it is ordered, on motion of the Court, that the conviction and sentence of the lower court be affirmed.